108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.George G. JACKSON, Appellant,v.MCI TELECOMMUNICATIONS Corporation, Appellee.
No. 96-2825.
United States Court of Appeals, Eighth Circuit.
Submitted March 14, 1997.Filed March 19, 1997.

Before FAGG and HEANEY, Circuit Judges, and NANGLE,* District
PER CURIAM.


1
George G. Jackson appeals from the adverse decisions of the jury and the judge in Jackson's employment discrimination lawsuit.  Having reviewed the record and the parties' briefs, we conclude Jackson is not entitled to relief.  We reject Jackson's contentions that the district court should have ruled as a matter of law that Jackson was an employee for Title VII purposes and improperly instructed the jury about Jackson's employment status.  Contrary to Jackson's view, there is strong evidence in the record that supports the jury's verdict.  Although the district court's rulings admitting certain evidence over Jackson's objections are not free from doubt, we conclude the challenged rulings do not require reversal.  We affirm the district court without further discussion.  See 8th Cir.  R. 47B.



*
 The Honorable John F. Nangle, United States District Judge for the Eastern District of Missouri, sitting by designation